



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Duncan, 2015 ONCA 928

DATE: 20151231

DOCKET: C56046 & C55993

Weiler, Tulloch and van Rensburg JJ.A.

C56046

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Duncan

Appellant

C55993

AND BETWEEN

Her Majesty the Queen

Respondent

and

Karen Stevenson

Appellant

Ingrid Grant, for the appellant Duncan

Richard Litkowski, for the appellant Stevenson

Milica Potrebic, for the respondent

Heard: June 3, 2015

On appeal from the convictions entered by Justice Joseph
    Fragomeni of the Superior Court of Justice, sitting with a jury, on November
    25, 2011, and from the sentence imposed on June 18, 2012, with reasons reported
    at 2012 ONSC 2609, [2012] O.J. No. 2966.

Tulloch J.A.:

A.

Background

[1]

Following an eight-week trial with four other co-accused, including the
    appellant Stevenson, the appellant Duncan was convicted of numerous offences
    related to trafficking in drugs and firearms. The appellant Stevenson was
    convicted of one count of conspiracy to possess the proceeds of crime.

[2]

A significant amount of the Crowns evidence in this case arose from
    intercepted conversations between the appellant Duncan and his associates. The
    Crown alleged that Duncan was the ringleader of the group.

[3]

Duncan faced numerous counts with some overlap in terms of both the
    nature of the offences and the incidents giving rise to certain charges.  There
    were a total of 16 counts on the indictment, reflecting 8 incidents of criminal
    activity.

[4]

Counts 1, 2, 4, and 5 related to the importation of approximately 4
    kilograms of cocaine from Panama by three couriers on March 16, 2009 and May
    25, 2009. Duncan was charged with:

·

Count 1: Importing cocaine on March 16, 2009

·

Count 2: Conspiracy to import cocaine between January 1, 2009 and
    March 16, 2009

·

Count 4: Importing cocaine on May 25, 2009

·

Count 5: Conspiracy to import cocaine between January 1, 2009 and
    May 25, 2009

[5]

Duncan was also convicted for his role in setting up a transaction for a
    large amount of marijuana on June 2, 2009. This incident led to count 6:
    conspiracy to traffic marijuana.

[6]

On June 11, 2009, the police intercepted numerous calls by Duncan and
    his associates which led them to believe that Duncan was packaging ecstasy and
    marijuana to be sent to his sister, Debbie Duncan, in Atlanta, Georgia. The
    police believed some of these calls originated from the apartment of Duncans
    girlfriend and co-accused, Joanna Ross, at 780 Eglinton Avenue West in Toronto.
    Police surveillance and expert testimony on the location of cell phone use and
    cell site information supported this theory. Four counts relate to this event:

·

Count 7: Possession of ecstasy for the purpose of exporting

·

Count 8: Conspiracy to export ecstasy

·

Count 9: Possession of marijuana for the purpose of exporting

·

Count 10: Conspiracy to export marijuana

[7]

Three days later, on June 14, 2009, Ross, the appellant Stevenson, and
    two other women were stopped at the border while returning to Canada from
    Buffalo, New York. Ross had US$16,000 on her person. The women travelled to
    Buffalo at Duncans request to pick up money being brought there from Atlanta.
    Duncan, Ross, and Stevenson were charged with count 12: conspiracy to possess
    the proceeds of crime.

[8]

Count 12 was Stevensons only conviction. She has since served her
    18-month conditional sentence.

[9]

Duncan was also convicted of two firearms offences. The convictions were
    based on two intercepted conversations between Duncan and an unknown male on
    June 18, 2009. The Crown successfully argued that the men were arranging for
    the transfer of a 9 millimetre firearm. Duncan was convicted of:

·

Count 13: Trafficking a firearm by offer

·

Count 14: Conspiracy to possess an unauthorized firearm

[10]

Duncan
    received a global sentence of 22 years imprisonment, adjusted to 15 years to
    account for the principle of totality. He also received the equivalent of 6
    years credit for pre-sentence custody.

B.

Grounds of Appeal

[11]

The
    appellants appeal their convictions. Duncan also appeals his sentence.

[12]

Duncans
    first ground of appeal is that the trial judge erred in his final instructions
    to the jury. He argues that the trial judge: (i) failed to relate the evidence
    to the legal instructions or set out the position of the defence; (ii) provided
    inadequate instructions on the charge of conspiracy to possess an unauthorized
    firearm and misdirected the jury on the burden of proof on that count; and
    (iii) provided inadequate, misleading, and prejudicial instructions to the jury
    on the expert cell tower evidence.

[13]

Second,
    Duncan submits that the verdicts on the firearm charges were unreasonable
    because the Crown failed to call evidence to prove he was not authorized to
    possess or transfer a firearm.

[14]

Finally,
    Duncan argues that the trial judge erred in dismissing his constitutional
    challenge to the mandatory minimum sentence for trafficking a firearm under s.
    99(2) of the
Criminal Code
, R.S.C. 1985, c. C-46, and that the overall
    sentence was unduly harsh and excessive.

[15]

The
    appellant Stevenson argues that the trial judge erred in his instruction to the
    jury on the offence of conspiracy to possess the proceeds of crime.

[16]

For
    the reasons set out below, I am of the opinion that the trial judge erred only
    in his instructions to the jury on the firearm offences. I would therefore allow
    the appeal in relation to counts 13 and 14 and, subject to the discretion of the
    Crown, order a new trial on these two counts only.

[17]

I
    would otherwise dismiss the balance of the conviction appeal. As the firearm
    convictions are set aside, I would allow the sentence appeal and impose a
    sentence of 14 years imprisonment, less pre-sentence credit.

[18]

I
    would dismiss Stevensons appeal of her conviction for conspiracy to possess
    the proceeds of crime.

C.

Discussion

The Jury Instruction

[19]

I
    begin with the ground of appeal common to both appellants  the jury
    instruction. It is also the one on which this entire appeal is ultimately
    decided. First, I summarize the positions of the parties on appeal. I discuss
    the law applicable to appellate review of jury instructions. The facts relevant
    to each group of counts and an analysis of the sufficiency of the instructions
    given on those counts are then set out.

(1)

The Positions of the Parties

[20]

Both
    appellants challenge the adequacy of the trial judges instructions on the
    basis that he: (i) failed to sufficiently instruct the jury on the law; (ii)
    failed to properly summarize and review the evidence as it related to each
    issue to be decided; and (iii) failed to adequately present the parties
    positions.

[21]

Duncan
    asserts that the trial judge failed to set out what specific factual
    determinations the jury would have to make or which evidence or wiretaps were
    potentially relevant on which issues. He submits that though the trial judge
    summarized and quoted evidence in broad strokes relevant to each overall count,
    the judge failed to direct the evidence review to any particular issue to be
    decided. Duncan argues that the trial judge followed the same approach on every
    count, resulting in a generally inadequate charge.

[22]

For
    count 14, conspiracy to possess an unauthorized firearm, Duncan argues that the
    trial judge failed to explain the elements of unauthorized possession of a
    firearm or set out what a conspiracy to commit the offence of possession would
    entail. In terms of the conspiracy, he argues that the trial judge never
    directed the jury to issues they would need to decide in order to be convinced
    beyond a reasonable doubt of the object of the conspiracy and that Duncan and
    the unknown male reached an agreement meant to be taken seriously. The jurors
    would have been left to navigate through the evidence and figure out, on their
    own, the legal and factual issues to be determined.

[23]

The
    appellant Stevenson argues that the trial judges instruction on count 12,
    conspiracy to possess the proceeds of crime, was inadequate in that it did not
    sufficiently instruct the jury on the law of conspiracy. Stevenson further
    argues that she was disadvantaged by the trial judges increasingly abbreviated
    instructions on conspiracy as he moved through the charge. She also submits
    that the trial judge failed to summarize the evidence relevant to her
    participation and failed to fairly present the position of the defence to the
    jury.

[24]

The
    Crown argues that the trial judge delivered comprehensive instructions to the
    jury over three days, reviewing all 16 counts in the indictment individually
    and explaining the essential elements of the offences and the relevant evidence
    for each. The instructions included a summary of the positions taken by the
    Crown and each accused at trial.

[25]

The
    Crown also points out that the trial judge provided all counsel with an
    opportunity to comment on the charge before he began the review of the
    positions of the parties for the jury. Only one defence counsel had any
    comments, and stated that the directions were comprehensive.

[26]

The
    Crown concedes that, on the count of conspiracy to possess an unauthorized
    firearm, the trial judge did not fully instruct the jury on the essential
    elements of the unlawful object of the conspiracy  the unauthorized possession
    of a firearm  but argues that this was not a relevant legal issue for the jury
    to consider.

(2)

The Applicable Law

[27]

A
    functional approach must be taken when assessing the adequacy of a jury charge.
    The question to be determined is whether the alleged deficiencies, compared to
    the acceptable legal instruction, caused a serious concern about the jurys
    verdict:
R. v. Jacquard
, [1997] 1 S.C.R. 314.

[28]

As
    this court set out in
R. v. MacKinnon
(1999), 43 O.R. (3d) 378 (C.A.),
    at p. 386, the functional approach requires consideration of whether, by the
    end of the instructions, the jury understood:

·

the factual issues which had to be resolved,

·

the law to be applied to those issues and the evidence,

·

the position of the parties, and

·

the evidence relevant to the positions of the parties on the
    various issues.

See also
Azoulay v. R.
, [1952] 2 S.C.R. 495.

[29]

There
    is no prescriptive formula or incantation that must be adhered to. Rather, as
    Doherty J.A. explained in
MacKinnon
, the trial judge should provide
    references to the evidence which are sufficient, in the context of the case and
    the entirety of the charge, to alert the jury to the parts of the evidence that
    are significant to particular issues and the positions taken by the parties on
    those issues. The trial judge should not simply put evidence in bulk to the
    jury, leaving it to them to determine the relationship between the evidence and
    the issues that must be decided: see
Jacquard
, at para. 13;
R. v.
    Royz,
2009 SCC 13, [2009] 1 S.C.R. 423, at para. 2.

[30]

However,
    considerable discretion is afforded to a trial judge to choose the method of
    reviewing the evidence and relating the evidence to the issues:
R. v. John
,
    [1971] S.C.R. 781, at pp. 792-793. That evidence could have been more complete,
    better expressed, or articulated differently is not a basis for finding a trial
    judges instructions to be inadequate. The instructions are adequate if the
    evidence is put to the jury in a way that allows the jury to fully appreciate
    the issues and the defences advanced:
R. v. Daley
, [2007] 3 S.C.R.
    523, at para. 57.

[31]

It
    is also important to note that counsel is expected to assist the trial judge by
    offering comments on the content of a jury instruction, raising objections, and
    providing assistance, particularly at the pre-charge conference. Failure to
    assist, as well as failure to object, may be indicative of the seriousness of
    the error that is later alleged:
Daley
, at para. 58;
Royz
, at
    para. 3;
Jacquard
, at para. 38.

(3)

Counts 1, 2, 4 and 5: Importation of Cocaine; Conspiracy to Import
    Cocaine

Facts

[32]

On
    March 16, 2009, Holly Harris and John Blair Curran arrived at Pearson
    International Airport from Panama. Their luggage contained about two kilograms
    of cocaine in shampoo and toiletry bottles. Harris and Curran were arrested for
    importing cocaine.

[33]

On
    May 25, 2009, Leonide Roussy arrived on a flight from Panama with 1.8 kilograms
    of cocaine hidden in toiletry bottles. He was arrested for importing cocaine.

[34]

The
    Crowns theory was that these importations had taken place at the behest of
    Duncan, relying on wiretap intercepts and text communications to establish
    Duncans role in arranging the importations. The appellant argued that, in both
    incidents, the parties either acted independently or at the direction of
    individuals other than Duncan.

Analysis

[35]

On
    appeal, the appellant argues that the trial judge failed to articulate the live
    issue in relation to these incidents  was Duncan responsible for the
    importations? The appellant also argues that the trial judge did not point to
    evidence that was relevant to this issue. Instead, the appellant suggests that
    the trial judge gave a confusing jumble of summary and quotations of the
    evidence.

[36]

I
    disagree. The trial judge reviewed the essential parts of the evidence and
    related it to the issues so that the jury could appreciate the value and effect
    of the evidence.

[37]

The
    trial judge first set out the essential elements of the offence of importing a
    controlled substance, then broke down each essential element into a question.

[38]

The
    trial judge directed his review of the evidence to the key issue of whether the
    appellant imported a substance into Canada. This included a thorough review of
    the evidence of various Canadian Border Service Agency and police officers,
    intercepted phone calls, and texts. The trial judge did not review every call,
    but he read the content of several intercepted calls and referred the jury to
    other calls to review.

[39]

After
    providing the evidence review, the trial judge re-iterated the key issue on
    count 1:

The real issue for you to determine on the count is whether
    Andrew Duncan was responsible for bringing the cocaine into Canada by utilizing
    Harris and Curran as couriers and that he intended to do this.

[40]

It
    cannot be said that the trial judge failed to provide the jury with the
    defences position that, in both incidents, the couriers were either working
    independently, at the behest of Duncans associate Junior Wright, or for either
    Leonide Roussy, his son Dennis Roussy, or both.

[41]

In
    this regard, the instructions on count 1 must be read with the instructions on
    count 4. There, the trial judge reviewed the evidence called by Duncan,
    including the evidence of a travel agent that established that Leonide Roussy
    paid for a ticket to Panama in the relevant time period and evidence from
    Dennis Roussy that both he and his father had previously travelled to Panama
    and had business interests in that country. He also reviewed the evidence from
    Dennis Roussy that he had been convicted of importing 10.8 kilograms of
    cocaine, was sentenced to six years in prison, and was unwilling to testify at
    his fathers preliminary hearing.

[42]

Moreover,
    the trial judge specifically re-stated the appellants position that it was
    Dennis Roussy or Wright who was the king pin of the operation in his summary
    of the parties positions at the end of the charge to the jury.

[43]

Turning
    to the conspiracy charges arising from these two incidents, the appellant does
    not contest, as a general matter, the adequacy of the trial judges
    instructions to the jury on the charge of conspiracy. Rather, the appellant
    argues that the trial judge failed to relate the evidence to the issues to be
    decided.

[44]

On
    count 2, the conspiracy charge related to the March 16, 2009 seizure, the evidence
    connecting the appellant to the parties importing cocaine consisted primarily
    of the intercepted calls after the incident. The key issue, from the
    appellants perspective, was whether the evidence established that he conspired
    with the couriers to import the cocaine, or just took an interest in their
    legal troubles after the fact.

[45]

The
    trial judge did, in fact, highlight this issue. He did so by directing the
    jury, in the evidence review for count 1, to a conversation between the
    appellant and a co-accused, Megan Staats. In this conversation the appellant
    discussed reviewing the disclosure related to Harris, one of the women arrested
    in relation to the seizure of cocaine at the airport. He was dismayed that
    Harris had essentially confessed to the police. The trial judge also noted the
    appellants comment: now look at what Im involved in now. Look at this shit.

[46]

These
    calls were reviewed among other calls, giving them context within the evidence.
    The interpretation of these calls was crucial to the issue of the appellants
    involvement in a conspiracy and was fairly and fully put to the jury.

[47]

With
    respect to count 5, the appellant argued that there was no evidence of an
    agreement between himself and Leonide Roussy, and rather that the agreement was
    between Leonide Roussy and his son and/or Wright. Given the review of the
    evidence conducted by the trial judge that I have already discussed, the
    evidence relevant to the issue of whether or not there was an agreement was
    fairly pointed out for the jury.

(4)

Count 6: Conspiracy to Traffic Cannabis

Facts

[48]

On
    June 2, 2009, communications between Duncan and other individuals were
    intercepted in which Duncan discussed a transaction involving buds and
    chron, monetary denominations for the transaction, and a hotel room number.
    It was admitted that the coded language in the calls refers to marijuana.
    Duncan was observed by police at a hotel following these conversations. This
    formed the basis for the charge of conspiracy to traffic marijuana.

[49]

As
    with count 5, the appellant argued on count 6 that there was insufficient
    evidence to establish an agreement to traffic marijuana.

Analysis

[50]

After
    first reminding the jury of the elements of the offence of conspiracy and
    reviewing the essential elements of trafficking in a controlled substance, the
    trial judge went on to address each element of the conspiracy charge. He
    reviewed the evidence with the jury that was relevant to each element,
    including the evidence of two surveillance officers, numerous calls between the
    appellant and others, and an agreed statement of facts on the nomenclature
    related to marijuana.

[51]

He
    went on to review specific evidence going to the issue of the common unlawful
    object and listed calls relevant to the question of whether the appellant was
    a member of the conspiracy. The charge on this count was appropriate.

(5)

Counts 7-10: Possession of Ecstasy for the Purpose of Exporting;
    Conspiracy to Export Ecstasy; Possession of Cannabis for the Purpose of
    Exporting; Conspiracy to Export Cannabis

Facts

[52]

On
    June 11, 2009, the police intercepted numerous calls by Duncan and his
    associates which led them to believe that Duncan was packaging ecstasy and
    marijuana to be sent to his sister, Debbie Duncan, in Atlanta.

[53]

In
    some of these calls, Duncan and others spoke of things by referring to weight
    and colours. In a conversation with his sister, they discussed the green one,
    dirty yellow, and pink one. They discussed a shipment being sent by Duncan,
    and the colours that were liked or disliked in the past. Duncan also told his
    sister what to do with the chronic in the shipment. In another conversation,
    Duncan told a co-accused that he was getting this stuff ready for my buddy to
    come pick it up, to go see Debbie. The Crown submitted that the obvious
    inference was that Duncan was in possession of drugs and was exporting them to
    Debbie Duncan in Atlanta.

[54]

On
    that same day, one of Duncans associates, Junior Wright, inadvertently or
    unknowingly caused his phone to pocket dial another person. The pocket call
    recorded several partial phrases, some of which were alleged to have been
    spoken by Duncan and related to the weight of pills, wrapping, and packing the
    marijuana in the shipment.

[55]

It
    was the Crowns theory that the audio captured by the pocket call and two other
    calls came from the apartment of Joanna Ross, who lived at 780 Eglinton Avenue
    West in Toronto. Ross testified that Duncan had lived with her at 780 Eglinton
    for a time, but had moved out prior to their arrests.

[56]

When
    police searched Debbie Duncans Atlanta home, they found approximately 5000
    different coloured ecstasy pills, scales, and a significant amount of U.S.
    currency. Drugs, including ecstasy, were also found in Ross apartment after
    her arrest.

[57]

Telephone
    records indicated that various calls on June 11, 2009, including the pocket
    call, were handled by a particular cell tower  sector three of the tower
    located at Eglinton and Old Forest Hill Road. Surveillance confirmed that
    Duncan, Ross, and Wrights vehicles were all parked at 780 Eglinton on that
    date.

[58]

At
    trial, the Crown called Kristi Jackson, an employee of Rogers Communications, as
    an expert on the location of cell phone use and cell site information. She
    testified that calls made from Ross address would normally go to the sector
    three tower at Eglinton and Old Forest Hill Road, but that the calls in
    question could have come from anywhere within the towers catchment area.

Analysis

[59]

The
    evidence on these charges consisted of intercepted calls, observations made by
    surveillance officers, Kristi Jacksons expert evidence, Joanna Ross
    testimony, the search conducted on the appellants sisters home in Atlanta,
    and the drugs located in Ross apartment after her arrest.

[60]

When
    viewed as a whole, the charge on these counts properly relates the evidence to
    the essential elements of the various offences. The key issue on the possession
    counts was whether there was sufficient evidence to establish that the
    appellant was ever in possession of either ecstasy or marijuana. The trial
    judge broke down the evidence related to this issue. He also reviewed the calls
    that went to each discrete issue on the conspiracy charges in counts 8 and 10.
    The judges instruction was sufficient to give the jury a full appreciation of
    the questions to be answered and the evidence relevant to each issue.

[61]

As
    noted earlier, the Crown relied on Kristi Jacksons expert evidence as part of
    its theory that the pocket call from Wrights phone was made from within
    Ross apartment at 780 Eglinton. There were two further calls that the Crown
    alleged came from this location.

[62]

The
    appellant, Duncan, takes issue with the trial judges summary of the experts
    evidence. Specifically, he suggests that the trial judge failed to instruct the
    jury that the calls could have come from anywhere within a large catchment
    area. There was no dispute that 780 Eglinton was within the catchment area, but
    the size of the catchment area was largely undefined. He argues that the trial
    judge should have alerted the jury to this fact and highlighted that this
    evidence was circumstantial and not proof that the calls were, in fact, made
    from 780 Eglinton.

[63]

Duncan
    also argues that the trial judges reference to the calls as the 780 calls
    presumes that the calls came from 780 Eglinton and may have unfairly impacted
    the jurys assessment of the evidence on this issue.  I disagree.

[64]

The
    trial judge called attention to a number of aspects of Kristi Jacksons
    evidence that made its limits clear. This included the fact that she could not
    opine on who made the calls or if the calls originated from 780 Eglinton. The
    trial judge summarized defence counsels questions and the experts answers
    about the radius of the cell tower. This highlighted that she could not provide
    information on the dimensions of sector three or confirm that the calls came
    from 780 Eglinton.

[65]

The
    trial judge made additional references to the limits of Jacksons evidence, in
    summarizing Ross position for the jury. The trial judge stated:

The Crown also contends that the tab 53 wiretap emanated from
    Joanna Ross apartment and the Crown relies on the evidence of Ms. Jackson from
    Rogers. But all Ms. Jackson could say was that if the calls were made from 780
    Eglinton Avenue West they would go to sector three of the Gardiner cell tower.
    She was not able to provide information regarding the dimensions of the sector
    three boundary or where the next nearest cell tower was located.

[66]

The
    short-hand reference to the three calls in question as the 780 calls, when
    put in the context of the charge on Kristi Jacksons evidence, did not suggest
    to the jury that they should assume the calls originated from 780 Eglinton.
    Rather, the instructions are clear that it was for the jury to determine
    whether or not the evidence as a whole established that the calls in fact came
    from 780 Eglinton.

[67]

In
    other words, and as the trial judge advised the jury,
if
the calls originated
    from 780 Eglinton, then in all likelihood the cell tower at Eglinton and Old
    Forest Road would handle the calls, given that it was the closest cell tower to
    that address. The repeated use of the word if in relation to the call
    location makes this clear.

[68]

While
    referring to the calls as the 780 calls was not the best way of describing
    the calls in question, in the context of the entire charge, this shorthand does
    not give rise to a reversible error.

(6)

Count 12: Conspiracy to Possess the Proceeds of Crime

Facts

[69]

On
    June 14, 2009, the appellant Karen Stevenson, Joanna Ross, and two other women
    travelled to Buffalo, New York at Duncans request to pick up money being
    brought from Atlanta. The evidence at trial established that Ross had US$16,000
    on her person when crossing the border into Canada. Her travelling companion
    also had a substantial sum of money on her person. The funds were seized.
    Duncan sent texts bemoaning the loss of the money after it had been seized.

[70]

Ross
    testified that she believed the money was being smuggled over the border to
    avoid paying taxes. She thought it was going to fund an Ice Cream Concert (a
    large hip-hop event) organized by Duncan and to repay a debt owed to her. Ross
    testified that Duncan had various legitimate business interests as a concert
    promoter, club owner, and clothing store owner.

[71]

Stevenson
    was not found in possession of any funds. She was acquitted of the charge of
    possession of proceeds of crime on a directed verdict. At trial, the Crown
    relied on intercepted telephone conversations between Stevenson and Duncan as
    evidence of her role in the conspiracy. Duncan, Stevenson, and Ross were each
    convicted of conspiracy to possess the proceeds of crime.

Analysis

[72]

The
    adequacy of the instructions on count 12 must be evaluated with the
    instructions provided on count 11, possession of the proceeds of crime.

[73]

The
    trial judge identified that whether the currency in question was obtained by
    crime was one of the essential issues on this count. Based on the evidence and
    the positions of the parties, this was the most important and contentious
    issue.

[74]

During
    the review of the evidence for count 11, the trial judge specified the relevant
    calls and again read excerpts of the wiretap transcripts that were relevant to
    this issue. His recitation of the evidence mentioned the Ice Cream Concert,
    concert money and club money. He also directed the jurys attention to the
    flyer for the Ice Cream Concert as part of the evidence the jury should
    consider on the issue of whether the funds were obtained by crime.

[75]

The
    trial judge incorporated this into the charge on count 12 by telling the jury
    to consider the evidence reviewed for count 11 in addition to other calls. I do
    not agree with Duncans assertion that, in reciting the evidence, the trial
    judge did not articulate what the moneys alternative, legal sources might have
    been.

[76]

I
    also do not accept the appellant Stevensons argument that the evidence review
    was inadequate. The trial judge referred the jury to the calls relevant to
    Stevenson. The content of these calls had just been reviewed in the
    instructions on count 11. He reminded the jury that there was no evidence that
    Stevenson was in possession of any currency, highlighting a difference between
    Stevenson and her co-accused, Ross. The judge also noted the lack of direct
    evidence connecting Stevenson to the proceeds of crime.

[77]

Stevenson
    argues that the more fulsome instructions on the elements of the offence of
    conspiracy provided for in an earlier count ought to have been repeated in the
    instructions on count 12, given that she only faced this charge.

[78]

I
    disagree. A detailed analysis of the elements of conspiracy had been provided
    numerous times. The trial judge stated at the outset that he was not going to
    conduct a detailed review of the elements of conspiracy for each and every
    count. Given that conspiracy featured in so many of the counts and the
    instructions were provided for all of them on the same day, I see no fault in
    the trial judges approach.

[79]

Moreover,
    if trial counsel wished to have the jury re-instructed on the elements of
    conspiracy in a more detailed fashion on count 12, counsel should have raised
    it. No concern was raised with the adequacy of the charge as to the elements of
    conspiracy, or on count 12 specifically.

[80]

Finally,
    Stevenson argues that, by using the conjunctive and in reference to the three
    co-accused on this count, the trial judge conveyed an all-or-nothing
    approach, namely that all three accused had to either be acquitted or convicted
    of the conspiracy to possess the proceeds of crime. I disagree.

[81]

The
    trial judge reiterated on several occasions that the determination of any of
    the accuseds membership in the conspiracy had to be determined based on
    his/her own words and acts, considered in the context of the words and acts of
    other alleged members of the conspiracy.

[82]

The
    trial judge then went on to refer individually to each accused and the evidence
    relevant to the question of their individual membership. The trial judge underscored
    the need for an individualized assessment in his concluding paragraphs,
    stating:

I want to repeat as well something that I did indicate to you
    earlier. That a finding from Andrew Duncans own words and acts or a finding
    from Joanna Ross own words or acts or a finding from Karen Stevensons own
    words or acts that he or she was probably a member of the conspiracy is not
    enough for you to find them guilty of conspiracy [] If you are not satisfied
    beyond a reasonable doubt that Karen Stevenson was a member of the conspiracy,
    you must find her not guilty of conspiracy to (commit) the indictable offence
    of Possession of Proceeds of Crime.

[83]

I
    therefore conclude that, on all the counts I have reviewed to this point, the
    trial judge appropriately parsed out the constituent elements of each offence
    and adequately related the evidence to the elements and the issues to be
    decided. In my view, he integrated his legal instruction with a focused
    evidentiary review in a manner that is consistent with D. Watt,
Watts
    Manual of Criminal Jury Instructions
(2nd ed.)

(Toronto: Carswell,
    2015). While the charge is not perfect, that is not the standard. Trial judges
    are given latitude to determine the manner and extent to which evidence is
    reviewed and related to the essential elements of the offences and available
    defences. On the counts discussed above, I am not prepared to say that the
    charge failed to provide sufficient instruction to allow the jury to fully
    appreciate the issues and the positions of the accused.

(7)

Counts 13 and 14: Trafficking a Firearm by Offer; Conspiracy to Possess
    an Unauthorized Firearm

Facts

[84]

The
    evidence related to the two firearm charges consisted of two intercepted
    telephone calls between the appellant Duncan and an unknown male (UM) on the
    evening of June 18, 2009.

[85]

These
    two calls and transcripts were evidence at trial. The relevant excerpts read as
    follows:

June 18, 2009 at 9:36 p.m.



UM1
:  Remember the uh one
    time when we came by you youyou gives us a black thing.

AD
:    Yeah.

UM1
:  How aboutyou pay
    me with that too.

(speaking simultaneously)

AD:
I dont have none

UM1
:  You have a next
    one?

AD
:    I dont have none
    lying around right now though.

UM1
:  So how about give
    me seven five and after you just bring one for me? (speaking simultaneously)

AD
:    UhwellumI could
    get one but it dont have a clip, you would have to find a

UM1
:  Doesnt matter, I
    will find it. You could get if for me tonight?

AD
:    No nottomorrow.



UM1
:  *So yoyou dont
    have noenoughnothing laying aroundI can hold on to?*

AD
:    Like what? A thing
    for thing?

UM1
:  Yeah.

AD
:    No, I buried
    mines.

AD:
Why what happened
    to yours? You sell it? (speaking simultaneously)



June 18, 2009, at 9:40 p.m.

AD:
Hello?

UM:
Yeah, sorry for bother you. Um, I gonna ask
    my friend, (stutters) what kind you want? What kinda clip (ph)? Nines? Big
    ones, small ones?

AD:
Yeah. Yeah, yeah.

UM:
Big one?

AD:
Yeah, the big one.

UM:
Alright. Alright.



[86]

At
    trial, there was an agreed statement of facts in relation to the firearm
    offences including that ting or thing is a common generic term used for
    firearms but can also be used as coded language to describe drugs, property,
    etc. It was agreed that the term clip can be used at times as slang language but
    is more commonly used as a layperson term to describe the detachable box
    cartridge magazine which holds ammunition and is inserted into a firearm. It
    was further agreed that nines is a slang term for a 9 millimetre firearm and
    that a 9 millimetre firearm would use a clip.

[87]

There
    was no evidence introduced at trial as to whether either Duncan or the UM was
    licenced to possess or transfer a firearm.

Analysis

[88]

The
    charge on counts 13 and 14 was deficient in a number of ways.

[89]

I
    turn first to count 13, trafficking a firearm by offer. Unlike all the other
    charges which preceded it on the indictment, count 13 stood alone and distinct.
    There were no other charges for which the instructions partially covered the
    instructions on this count, either on the elements of the offence or the
    applicable evidence.

[90]

The
    trial judge correctly set out the elements of the offence of trafficking a
    firearm by offer. However, unlike his approach on the first 12 counts, the
    trial judge did not break down the elements by essential questions nor did he
    precisely identify the factual and legal issues to be decided.

[91]

The
    trial judge did not review any of the evidence in the calls. He simply recited
    certain admissions the parties had made regarding nomenclature and referred the
    jury to the location of the two calls within the volumes of material. Without a
    review of at least some of the content of the two calls, and the context of
    these calls, it cannot be said that the trial judge instructed the jury on how
    to relate the evidence to the issues to be decided.

[92]

The
    trial judge fairly pointed out that one central issue for the jury to decide
    was whether the calls set out in Tabs 75 and 76 related to the transfer of a
    black 9mm firearm. But there was more for the jury to decide than this. Trafficking
    by offer requires that the offer be put forward in a serious manner and that
    the accused intends for the offer to be taken as genuine:
R. v. Ralph
,
    2011 ONSC 3558, [2011] O.J. No. 3156, at para. 48, citing
R. v. Murdock
(2003), 176 C.C.C. (3d) 232 (Ont. C.A.). This is a crucial element of the
    offence.

[93]

The
    jury should have been alerted to this important question and directed to
    evidence within the calls relevant to this determination, including the number
    of calls, the duration of the calls, the guarded manner of speaking, and the
    use of coded language. They should also have been directed to consider whether
    the calls clearly established one party to be the offeror. It should have
    been noted that no firearm was ever located, as this bears on the question of
    the seriousness of the offer, despite that the existence of a firearm is not an
    element of the offence.

[94]

The
    jury could very well reason that, as a matter of common sense, the men were
    discussing a firearm, but the seriousness of the offer to transfer the firearm
    was a separate question for the jury to decide. The jury should also have been
    instructed to consider whether the calls showed more than a discussion of
    something that might take place in the future.

[95]

It
    is apparent from the jurors questions that they were unclear about the
    applicable law and how the evidence applied to the question of offer. While
    the trial judge, in answering the questions, remedied the deficiencies in the
    legal instruction to some degree, the failure to relate the evidence to the
    issue left the jury without sufficient guidance on how to reason through the
    question of whether the appellant made an offer and whether that offer was
    serious.

[96]

I
    would also note that, while the trial judge indicated for the jury that an
    element of the offence includes proof that the appellant was not authorized to
    transfer a firearm, there was no discussion of what evidence related to this
    issue. Though defence counsel did request that the jury be instructed further
    on this point, the trial judge did not provide instruction or a review of the
    evidence on this issue.

[97]

For
    these reasons, the conviction on count 13 must be set aside.

[98]

I
    turn now to count 14, conspiracy to possess an unauthorized firearm. As noted
    earlier, the trial judge comprehensively reviewed the elements of conspiracy on
    several occasions. There is no error in his brief recitation of the elements of
    conspiracy in count 14. However, as he did with all the other conspiracy
    counts, the trial judge should have,  provided the jury with the essential
    elements of the offence of unauthorized possession of a firearm. This would
    have highlighted an important issue for the jury to decide  whether the
    evidence established a common unlawful object.

[99]

Like
    count 13, count 14 did not include a meaningful explanation of the factual or
    legal issues to be resolved, or a relation of the evidence to the issues. Given
    the appellants position that the phone call was just idle chatter between
    two people, the jury should have been directed to the fundamental issue and
    evidence relevant to its determination. They should have been directed to the
    question of whether there was sufficient evidence to establish a meeting of
    minds, a consensus to effect an unlawful purpose:
R. v. Cotroni
,
    [1979] 2 S.C.R. 256, at p. 277. With no review of the call transcripts, I
    cannot conclude that the jury appreciated the issues to be determined on this
    count or the value of the evidence contained in the calls and admissions.

[100]

I would also
    note that, while the trial judge correctly explained the burden of proof on a
    conspiracy charge throughout his instructions, he was invited by defence
    counsel to instruct the jury that the appellant bore the onus of proving he was
    licenced to possess a firearm in count 14. The trial judge unfortunately
    acceded to defence counsels request for the instruction.

[101]

Duncan was
    charged under s. 465(1)(c) of the
Criminal Code
of conspiring with
    others to commit the indictable offence of unauthorized possession of a firearm
    contrary to s. 91(1) of the
Criminal Code
. It is a convoluted charge.
    During a proceeding for an offence under s. 91, if any question arises as to
    whether a person is the holder of a licence, the reverse onus in s. 117.11 of
    the
Criminal Code
requires the accused to prove the existence of the licence.
    However, as I explain below, the reverse onus provision is not relevant when an
    accused is charged with conspiracy.

[102]

Conspiracy is a
    crime of intention:
United States of America v. Dynar
, [1997] 2 S.C.R.
    462, at para. 103. The essential elements of a conspiracy are an intention to
    agree, the completion of the agreement, and a common design to do something
    unlawful. The object of the agreement must be a crime. It is the Crowns burden
    to prove that the object of the agreement is unlawful. The reverse onus
    provided for in s. 117.11 does not change this.

[103]

In
Dynar
,

again at para. 103, the court explained that

[t]he factual
    element ‑‑ or
actus reus
‑‑ of the offence is
    satisfied by the establishment of the agreement to commit the predicate
    offence. This factual element does not have to correspond with the factual
    elements of the substantive offence. Authorization is a factual issue that arises
    in s. 91 prosecutions and triggers the procedure in s. 117.11. This procedure
    does not change the nature of the offence, which remains the unauthorized
    possession of a firearm. With a conspiracy charge, it is the Crown that must
    prove the unlawfulness of the object. In this case, that is the unauthorized
    possession of a firearm. The conspiracy charge does not incorporate the reverse
    onus.

[104]

The judge erred
    in his instruction on this point. Given the clear instructions on the burden of
    proof on a conspiracy throughout the jury charge, I would not have set aside
    the conviction on this count based on this error alone. However, in combination
    with deficiencies in the trial judges review of the evidence and failure to
    relate the evidence to any of the essential elements of the offence, I conclude
    that the conviction on this count must be set aside.

Sentence Appeal

[105]

In his reasons
    for sentence, the trial judge first determined the appropriate sentence for
    each count. The total was 22 years imprisonment for Duncans 12 offences. This
    included 3 years for the firearms convictions.

[106]

He then
    appropriately considered whether the combined sentence was unduly long or
    harsh, as he was required to do under s. 718.2(c) of the
Criminal Code
.
    The totality principle requires a judge who imposes consecutive sentences for
    multiple offences to ensure that the cumulative sentence does not exceed the
    overall culpability of the offender. The aggregate sentence must be just and
    appropriate:
R. v. M (C.A.)
, [1996] 1 S.C.R. 500, at para. 42.

[107]

This led the
    trial judge to reduce the sentence to 15 years. The 3 years for the firearm
    offences ran concurrently to the drug charges that made up the 15 year
    sentence. A credit for pre-sentence custody on a 2:1 basis, rounded up to six
    years, was subtracted from the 15 year sentence.

[108]

Without the
    firearm convictions, the cumulative sentence would have been 19 years for the
    10 drug offences. I would apply the totality principle to the 19-year total
    sentence and reduce it to 14 years, less the credit for pre-sentence custody.

[109]

The offences for
    which the appellant was convicted are serious and reflect a sophisticated and
    expansive network of drug trafficking. It is clear from the trial judges
    reasons on sentence that Duncans lead role in the importing, exporting, and
    distribution of drugs was particularly aggravating and drove the trial judge to
    impose a lengthy period of incarceration. The firearm-related charges factored
    in a minor way, particularly because no actual firearm was involved. An overall
    sentence of 14 years for the drug offences reflects the need for denunciation
    and general deterrence. It is also consistent with the principle of totality.

D.

Conclusion

[110]

For the reasons
    stated, with respect to the appellant Duncan, I would set aside the convictions
    on the charges of trafficking a firearm by offer and conspiracy to possess an
    unauthorized firearm, and order a new trial. It is within the discretion of the
    Crown to decide whether it is in the interests of justice to proceed with a new
    trial. I would dismiss the balance of the appeal on conviction. I would allow
    Duncans appeal on sentence and substitute a sentence of 14 years imprisonment.
    I would dismiss the appeal of the appellant Stevenson.

Released:

MT                                                  M.
    Tulloch J.A.

DEC 31, 2015                                  I agree
    K.M. Weiler J.A.

I
    agree K. van Rensburg J.A.


